Citation Nr: 1204523	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  06-33 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower bilateral extremities, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The case was brought before the Board in April 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The case was again before the Board in October 2010, at which point it was remanded again to obtain an addendum opinion from the September 2009 VA examiner.  


FINDING OF FACT

The Veteran's peripheral neuropathy of the upper and lower extremities is shown to have been caused by a service-connected disability.



CONCLUSION OF LAW

Peripheral neuropathy of the upper and lower extremities was proximately caused by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Since the Board is granting entitlement to service connection for peripheral neuropathy, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Veteran contends that his peripheral neuropathy is the result of his service-connected diabetes.  See e.g., January 2005 claim.  For this reason, he believes his claim of service connection should be granted.

At the Veteran's first VA examination in April 2005 the examiner found that the Veteran did not suffer from peripheral neuropathy.  

The Veteran provided a statement by his private physician in May 2006 that he suffered from peripheral neuropathy as a comorbidity of his diabetes.  A September 2006 statement by the Veteran's private physician also stated that the Veteran suffered from peripheral neuropathy in both hands due to his diabetes mellitus.  

As noted above, the Veteran was afforded a VA examination in September 2009.  At this examination the examiner determined that the Veteran suffered from polyneuropathy of unknown etiology.  She further opined that it was less likely than not related to service as there was no evidence of polyneuropathy in-service.  She also opined it was less likely than not caused by or aggravated by his diabetes.  She offered no rationale for this opinion.

The Veteran provided a private treatment record from October 2009 which indicated he had undergone an electromyography and nerve conduction study.  The study was performed Dr. B.J., M.D., who is Board certified in the fields of neurophysiology, and EMG studies.   The physician stated that the Veteran suffered from mild to moderate diffuse sensory, motor polyneuropathy which was most likely due to diabetes. Clinical correlation was recommended. 

In an October 2010 addendum opinion, the VA examiner stated that it was less likely than not that the Veteran's peripheral neuropathy was caused by or the result of his diabetes.  Her rationale was that the Veteran had significant risk factors of causal etiology including obesity, hypertension, and occupational exposure to chemicals.  The examiner did not explain why peripheral neuropathy was not related service-connected diabetes.

At the very least, the Board finds the evidence is in relative equipoise.  While the September 2009 VA examiner stated that the Veteran's peripheral neuropathy was not related to his diabetes, she did not provide an adequate rationale to support her conclusion.  See also October 2010 addendum opinion.  Furthermore, the Veteran has provided medical opinions from his private physicians which state that his peripheral neuropathy is related to his diabetes.  See e.g., May and September 2006 and October 2009 opinions.  The Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2002).

ORDER

Entitlement to service connection for peripheral neuropathy of the upper and lower bilateral extremities is granted.


____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


